Title: Lafayette to Franklin and John Jay, 16 June 1783
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin,Jay, John


          
            Paris June the 16th 1783
          
          Mquis. de Lafayette’s Compliments waït upon Mr. Franklin and Mr. Jay,
            and Has the Honour to Acquaint them He Had letters from America down to
            the first of May— On Many points He is Referred to the letters those Gentlemen Must Have
            Received— The Mquis. de Lafayette Intends paying them His Respects to Morrow at
            Breakfast time, and will Communicate what Intelligence is Come to His knowledge.
          Count de Vergennes was yesterday Expressing a Desire to know if Mr. Hartley’s last
            Dispatches were as Satisfactory as they are Said to be by the Duke of Manchester.
         
          Endorsed by John Jay: Marqs. Fayette 16
            June 1783 ansd. same morng
        